Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “charger” in claim 13 and “sensors” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
      Claim 14 is objected to because it is a duplicate of claim 13. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “standards” on lines 6- 8 are, how the coils can be “controlled” to transmit/receive powers on lines since the coil is only a wiring or a loop which 
In claim 7, it is unclear what the “more requirements” on line 4 are.
In claim 13, the recitation “ a charger” on line7 is confusing because it is unclear if this is additional “charger” or further recitation of the previously claimed “charger” on line 4. The same is true for claim 14.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-3, 5-7, 9-10 and 12-17   are rejected under 35 USC 102 (a((2) as being anticipated by Matsumoto et al (US 10,027,169).

   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1 and 18-20, Matsumoto et al disclose the device as shown on Figures 1-15 comprising:
-a body (10 or 101 on Figure 2) first power management circuitry  (15) configured to control the first coil to transmit power according to a wireless charging standard (QI) by the driver (12); and modulate the power transmitted through the first coil (16) to transmit data  by the unit (14) according to an  inherent wireless communication standard; and 
-an accessory (20 or 102 on Figure 2) adapted to be attached to the body (10 or 901 on Figure 1), the accessory includes a second coil (21) configured to inductively receive power; second power management circuitry (26) configured to: control the second coil to receive the power transmitted through the first coil according to the wireless charging standard; and control the second coil to receive the data transmitted through the first coil according to the wireless communication standard.  
Regarding to claim 2, wherein the wireless charging standard and the wireless communication standard are a same standard (QI), see the paragraph 23.  
Regarding to claim 3, wherein the same standard is a Near-Field Communication (NFC) standard.  
Regarding to claims 5 and 17, inherently,  the first power management circuitry (25) is configured to: control the first coil to receive data from the second coil according to the wireless communication standard (QI).  

Regarding to claim 9, wherein the first power management circuitry (15) is further configured to: control the first coil (13) to receive power according to the wireless charging standard.  
Regarding to claim 10, wherein the second power management circuitry (26) is further configured to: modulate the power received through the second coil to transmit data according to the wireless communication standard.  
Regarding to claim 13, wherein the one or more second controllers (26) are further configured to: determine whether the data received through the second coil (21) indicate that the first coil is being charged by a charger; control the second coil to stop receiving the power transmitted through the first coil when the data received through the second coil indicates that the first coil is being charged by a charger.  
Regarding to claim 14, wherein the one or more second controllers are further configured to: determine whether the data received through the second coil indicate that the first coil is being charged by a charger; control the second coil to stop receiving power transmitted by the charger when the data received through the second coil indicates that the first coil is being charged by a charger.  

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 11 are rejected under 35 USC 103 (b) as being unpatentable over Matsumoto et al (US 10,027,169).
          Matsumoto et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the first power management circuitry is configured to modulate the power transmitted through the first coil by one of: Frequency- Shift Key (FSK) or Amplitude-Shift Key (FSK) as called for in claims 4 and 11.  
	However, as well known in the art of communication,  the frequency or amplitude FSK technique is used to transmit data at a high rate. Thus, employing the FSK in the modulation technique in the device of Matsumoto et al for transmitting data at a higher rate is considered to be a matter of a design expedient of an engineer depending upon the special application in which the device of Matsumoto et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the FSK modulation technique in the device of Matsumoto et al is for the purpose of transmitting data at higher rate.

Allowable Subject Matter
          Claims 7-8 and 13-16 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the one or more second controllers are further configured to: determine whether the data received through the second coil (21) indicate that the first coil is being charged by a charger; control the second coil to stop receiving the power transmitted through the first coil when the data received through the second coil indicates that the first coil is being charged by a charger as combined in claims 7 and 13-14.
- wherein the second power management circuitry is further configured to compare a voltage of the received power with a threshold voltage; wherein the one or more second controllers are configured to generate the data to be transmitted through the second coil based on the comparison between the voltage of the received power and the threshold voltage as combined in claim 15.
-one or more sensors configured to generate data indicating whether the wearable device is being worn; wherein the one or more second controllers are further configured to: determine whether the data from the one or more sensors indicate that the wearable device is being worn; and control the second coil to stop receiving power based on a determination that the wearable device is not being worn as combined in claims 8 and 16.

Conclusion


      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842